                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re BRIAN T. HILL, H67149,                        Case No. 21-cv-04066-CRB (PR)
                                   8                    Plaintiff.
                                                                                             ORDER DIRECTING CLERK TO
                                   9                                                         CLOSE/TERMINATE ACTION
                                  10

                                  11

                                  12          On May 28, 2021, the clerk filed as a new action a pleading from plaintiff complaining
Northern District of California
 United States District Court




                                  13   about the COVID-19 related shortcomings at the California Men’s Colony (CMC) in San Luis
                                  14   Obispo. The court notified plaintiff in writing at that time that the action was deficient because

                                  15   plaintiff did not file an actual complaint or pay the requisite $402.00 filing fee or, instead, submit

                                  16   a signed and completed court-approved in forma pauperis (IFP) application, including a completed

                                  17   certificate of funds in the prisoner’s account and a copy of the prisoner’s trust account statement

                                  18   for the last six months. See 28 U.S.C. § 1915(a)(2). The court sent plaintiff blank prisoner

                                  19   complaint and IFP forms and advised him that failure to file the requested items within 28 days

                                  20   would result in dismissal of the action.

                                  21          On June 19, 2021, plaintiff filed a letter clarifying that he “did not intend to file a new
                                       action.” ECF No. 5 at 1. Plaintiff instead appears to have intended to bring to the attention of
                                  22
                                       Judge Jon Tigar, who is overseeing a class action regarding overcrowding and other conditions in
                                  23
                                       the state prisons, the COVID-19 related shortcomings at CMC.
                                  24
                                              The clerk is directed to close/terminate this action as improvidently opened/filed and to
                                  25
                                       send a copy of plaintiff’s May 28, 2021 pleading (ECF No. 1) to class counsel in Plata v.
                                  26
                                       Newsom, 01-cv-01351-JST. No filing fee for this improvidently opened/filed action is due.
                                  27
                                       Plaintiff is reminded that, if he wishes, he may file an individual action concerning COVID-19
                                  28
                                   1   related shortcomings at CMC in federal court. But because CMC is in San Luis Obispo County,

                                   2   such action should be filed in the United States District Court for the Central District of California,

                                   3   Western Division. See 28 U.S.C. § 84(b)(2).

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 24, 2021

                                   6                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
